Title: Thomas Nelson to Virginia Delegates, 20 October 1781
From: Nelson, Thomas
To: Virginia Delegates



Gentlemen
Camp before York, Octr. 20. 1781
It is with infinite Pleasure I congratulate you on the Reduction of York & Gloucester, & the Capture of the whole British Army under Lord Cornwallis. On the 17th. at the Request of Lord Cornwallis Hostilities ceased, & yesterday the Garrison of York, amounting to upwards of two thousand nine hundred Effectives, rank & file, marched out & grounded their Arms. Their sick are about seventeen hundred. The Garrison of Gloucester & the Men killed during the Siege are computed at near two thousand, so that the whole Loss sustained by the Enemy on this Occasion must be between 6 & 7000 Men. This Blow, I think, must be a decisive one, it being out of the Power of G. B. to replace such a Number of good Troops. His Excellency Genl. Washington’s Letter will inform you of the Nature of the Capitulation, to which I must refer you, not having yet procured a Copy of the Articles. I have the Honour to be, Gentlemen, &c
Your Favours of Sepr. 4th & 9th. have been received. The Interruption in our Correspondence, that is on my Part, has proceeded from accident partly, Letters being ready for the last Post, but through Hurry not sent to the Office, till too late.
